NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted February 6, 2014*
                                Decided February 6, 2014
 
                                          Before

                           DIANE P. WOOD, Chief Judge 

                           MICHAEL S. KANNE, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

No. 13‐2719
                                                 Appeal from the United States District
CAROLYN WINFIELD,                                Court for the Northern District of Illinois,
    Plaintiff‐Appellant,                         Eastern Division.

       v.                                        No. 13 C 143

MERCY HOSPITAL, et al.,                          Robert W. Gettleman,
    Defendants‐Appellees.                        Judge.

                                        O R D E R

        Carolyn Winfield appeals the dismissal of her medical‐malpractice suit, brought
on behalf of her daughter’s estate, against Mercy Hospital and two physicians. The
district court dismissed Ms. Winfield’s complaint for lack of subject‐matter jurisdiction.
We affirm.




       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. The appeal thus is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 13‐2719                                                                              Page 2

        According to Ms. Winfield’s complaint, her daughter Kimberly died in 2011 after
receiving inadequate medical care at Mercy Hospital in Chicago. As alleged in the
complaint, Kimberly had a serious heart condition, and Mercy doctors pressured them
to treat Kimberly with a new medication to address “fluid overload.” Ms. Winfield
alleged that the care they received at Mercy resulted in Kimberly’s “acute renal failure
and cardiogenic shock.” After Kimberly’s condition worsened, the complaint further
alleged, she was transferred to the University of Chicago Medical Center, where she
died a few days later.

        Winfield sued Mercy and two of its doctors for negligent treatment of Kimberly,
as well as defamation (Ms. Winfield alleged that the defendants defamed her by
describing her in Kimberly’s medical records as unstable and obstructionist). The
district court denied Ms. Winfield’s application to proceed in forma pauperis and
dismissed the complaint for lacking subject‐matter jurisdiction. But after Ms. Winfield
informed the court that she never received its dismissal order, the court granted her
pauper status and allowed her to refile the complaint. The defendants moved to dismiss
for lack of subject‐matter jurisdiction, see FED. R. CIV. P. 12(b)(1), and for failure to state a
claim (on grounds of untimeliness and Ms. Winfield’s lack of standing as a pro se
plaintiff to bring claims on behalf of her daughter’s estate), see FED. R. CIV. P. 12(b)(6).
The court granted the motion.

        On appeal Ms. Winfield asserts generally that her suit involves questions of
federal law and should not have been dismissed for lack of subject‐matter jurisdiction.
But as she concedes, her claims involve questions of state law under Illinois’s Medical
Patient Rights Act, see 410 ILCS 50/3, and such claims do not arise under federal law,
see Trs. of the Carpenters’ Health & Welfare Trust Fund v. Darr, 694 F.3d 803, 806 (7th Cir.
2012); Chi. Tribune Co. v. Bd. of Trs. of Univ. of Ill., 680 F.3d 1001, 1004, 1006
(7th Cir. 2012). Nor is there any suggestion of diversity of citizenship. See 28 U.S.C.
§ 1332.

                                                                                  AFFIRMED.